Citation Nr: 9910681	
Decision Date: 04/16/99    Archive Date: 04/29/99

DOCKET NO.  96-19 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
ankle injury.

2.  Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 30 percent disabling.

3.  Entitlement to an effective date earlier than August 8, 
1995, for the grant of service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1970 to January 
1972.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1994 rating decision of the 
Los Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO denied 
service connection for post-traumatic stress disorder and a 
left ankle disability.  In a December 1995 rating decision, 
the RO granted service connection for post-traumatic stress 
disorder, effective August 8, 1995, and assigned a 30 percent 
evaluation.


REMAND

The appellant was hospitalized in June 1994 at a VA facility.  
In the hospitalization summary report, the VA examiner stated 
that the appellant had attended the post-traumatic stress 
disorder group with Dr. H. twice a week during his 
hospitalization.  Such records are not in the claims file.

The appellant underwent a VA examination in August 1995.  
There, the appellant reported his left ankle injury in 
service and noted that there was no fracture at that time but 
that his ankle was swollen.  He stated that he had swelling 
periodically for a few months to a year following service.  
He stated that now, his left ankle would hurt when he would 
step incorrectly or walked for long periods of time up an 
incline.  He stated that he worked as a bill poster in 1992 
and would have to put ice on his ankle in the evening.  The 
VA examiner's clinical findings were normal as to examination 
of the left ankle; however, she entered an impression of, 
"Left ankle sprain in the service now with intermittent 
swelling and pain."  The VA examiner noted that x-rays would 
be obtained.  The x-rays were negative.  The Board finds that 
the medical evidence as to the appellant's left ankle needs 
to be clarified.

The appellant had a Board hearing in December 1998.  He 
stated that he had been treated by a VA physician for his 
post-traumatic stress disorder and noted that some of the 
records were not part of the claims file.  The appellant 
submitted a VA Form 21-4138 in December 1998, requesting the 
RO to obtain his latest medical records from the VA facility 
in Long Beach, California.  Such records were not obtained 
prior to the RO sending the claims file to the Board.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should associate with the 
claims file the inpatient treatment 
reports as to the post-traumatic stress 
disorder group therapy from his 
hospitalization in June 1994.  
Additionally, the RO should obtain the 
additional treatment reports from 1998 to 
the present, which are relevant to the 
appellant's post-traumatic stress 
disorder.

2.  The RO should return the file to the 
examiner who conducted the August 11, 
1995 examination for the purpose of 
clarification of the impression.  The 
examiner should review all the records 
and determine whether the veteran does 
have residuals of an inservice ankle 
injury.

3.  The veteran is reminded that he has a 
duty to appear for examinations.  If 
there is a failure to report for good 
cause, in most cases, the claim is 
denied.

4.  The veteran is informed that if he 
has competent evidence establishing the 
presence of a current ankle disability 
and providing a nexus to service, that 
evidence must be submitted.  He must 
submit that evidence directly to the RO.

The case should be returned to the Board after compliance 
with all requisite appellate procedures.  The appellant is 
free to submit additional evidence or argument on remand.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


